DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendment filed June 22, 2021.
Claims 1, 11 and 20 have been amended.  Claims 3 and 13 have been cancelled.  Claims 23 and 24 have been added.  Claims 1, 2, 4-8, 11, 12 and 14-24 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 22, 2021 have been fully considered but they are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 11, 12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2014/0195396 to Bhakta et al. (hereinafter “Bhakta”) and further in view of US Pub. No. 2017/0330099 to de Vial. (hereinafter “Vial”) and further in view of US Pub. No. 2016/0086177 to Billings et al. (hereinafter “Billings”).

As to Claim 1, Bhakta discloses a transfer processing system comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the transfer processing system to: 
receive, using the communications module and from a remote device via an upload [interface displayed] on the remote device, a bulk transfer file, the bulk transfer file defining a plurality of requested transfers associated with a database (Paragraph [0023] of Bhakta discloses financial transactions (and any defects associated with the financial transactions) may enter the banking system 101 through any of various channels, including but not limited to: mobile devices.  Paragraph [0034] of Bhakta discloses a batch of a plurality of transactions being presented to the banking system 101 may be received); 
classify one or more of the requested transfers defined in the bulk transfer file as being likely to fail processing by passing the requested transfers defined in the bulk transfer file to a classifier trained to identify transfers likely to fail processing based on training data (Paragraph [0037] of Bhakta discloses the defect detection system 102 (for example) may retrieve some or all of the transaction information stored in data storage 104 (which may at least include any new transaction information recently stored yet not yet analyzed by the defect detection system 102). The defect detection system 102 may then analyze the retrieved transaction information to determine defect patterns), the training data including a plurality of prior requested transfers and associated completion indicators indicating the prior requested transfers that failed processing (Paragraph [0025] of Bhakta discloses to determine defect patterns, the defect detection system 102 may use predictive analytics, such as machine learning algorithms, that learn from accumulated transaction information history.  Paragraph [0040] of Bhakta discloses the defect detection system 102 may create classifiers and train on ; and 
[after classifying, prepare a filtered listing of transfers, the filtered listing of transfers including the plurality of requested transfers not identified as likely to fail processing and excluding any of the plurality of requested transfers identified as likely to fail processing; and 
perform a batch processing operation on the filtered listing of transfers to complete the transfers identified in the filtered listing of transfers]
provide, in real time or near real time [upon completion of the upload of the bulk transfer file] via the communications module, a notification to the remote device including the plurality of requested transfers defined in the bulk transfer file identified as likely to fail processing (Paragraph [0070] of Bhakta discloses the timing of any defect-related messages to a customer.  The message may be sent in real time and/or immediately, such as in response to determining the defect)
receive an indication from the remote device and via the communications module that a transfer identified as likely to fail processing is believed to be correct (Paragraph [0055] of Bhakta discloses where the message is sent with the expectation of a response, the message might be, for instance: "This is to notify you that your recent deposit of check #XXX in the amount of $YYYY appears to have the following error: the account number indicated on the deposit slip of AAAAAAA should probably be BBBBBBB. Please respond with a text message of `change` if you would like us to make the correction." The above interactive example assumes that the message and the reply are in the form of text messages. However, the message and the reply may be in any type of message format desired. In other examples, more than once choice ; 
process the transfer associated with the indication (Paragraph [0053] of Bhakta discloses if the process has moved instead from step 503 to step 504, then step 506 may be put on hold (for instance, not yet performed or completed) until an expected response is received from the service system 106 at step 505, and/or until a predetermined timeout period has expired); and 
upon determining that the transfer associated with the indication has successfully completed processing, add the transfer to further training data used to re-train the classifier, the further training data indicating that the transfer has completed processing, the further training data including only erroneously classified transfers (Paragraph [0038] of Bhakta discloses the defect detection system 102 may also use, for example, predictive analytics to create and/or modify classifiers, rules, and/or other information based on the determined defect patterns).
	Bhakta does not explicitly disclose an interface displayed on the remote device and upon completion of the upload of the bulk transfer file.  Paragraph [0023] of Bhakta discloses financial transactions (and any defects associated with the financial transactions) may enter the banking system 101 through any of various channels, including but not limited to: mobile devices.  It is noted that generally mobile device interfaces would be displayed interfaces.
However, Vial discloses this.  Paragraph [0039] of Vial discloses this can occur real-time, i.e., as a user is entering data, or it can occur upon user request, e.g., by the user clicking a "check entries" button, or it can occur automatically upon user submission of a transaction for 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the defect detecting system as disclosed by Bhakta, with using an interface to submit information as disclosed by Vial.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Bhakta and Vial are directed toward systems for validating financial entries as such it would be obvious to use the techniques of one in the other.
Bhakta does not explicitly disclose after classifying, prepare a filtered listing of transfers, the filtered listing of transfers including the plurality of requested transfers not identified as likely to fail processing and excluding any of the plurality of requested transfers identified as likely to fail processing; and perform a batch processing operation on the filtered listing of transfers to complete the transfers identified in the filtered listing of transfers.
	However, Billings discloses this.  Paragraph [0069] of Billings discloses the computing device (e.g., computing platform 308) may determine one or more rejected payment transactions in the plurality of payment transactions based on the data regarding payment transactions for the client account. For example, computing platform 308 may analyze and/or parse data regarding each of the plurality of payment transactions to identify one or more unrecoverable errors and/or one or more recoverable errors that may be repaired. The computing platform 308 may 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the defect detecting system as disclosed by Bhakta, with excluding the transactions with errors as disclosed by Billings.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Bhakta and Billings 

As to Claim 2, Bhakta-Vial-Billings discloses the transfer processing system of claim 1, wherein the instructions further cause the transfer processing system to: train the classifier to identify transfers likely to fail processing using the training data (Paragraph [0040] of Bhakta discloses the defect detection system 102 may create classifiers and train on (for example, apply) the classifiers using the historical transaction information stored in data storage 104).

As to Claim 4, Bhakta-Vial-Billings discloses the transfer processing system of claim 1, wherein the classifier is configured to classify based on one or more of the following features: recipient account number format; recipient account number length; recipient account number; recipient jurisdiction; and recipient bank identifier (Paragraph [0024] of Bhakta discloses account number(s) involved in the financial transaction).

As to Claim 5, Bhakta-Vial-Billings discloses the transfer processing system of claim 1, wherein the transfers represent payments (Paragraph [0024] of Bhakta discloses payee and payor information).

As to Claim 6, Bhakta-Vial-Billings discloses the transfer processing system of claim 1, wherein the training data marks at least some of the past requested transfers with corrected data, the corrected data indicating a correction made to such transfers for successful processing and wherein the classifier is trained to determine a suggested correction for a transfer identified as likely to fail processing, and wherein the notification includes the determined suggested correction (Paragraph [0049] of Bhakta discloses the defect detection system 102 may provide a message indicating the defect, the financial transaction in which the defect occurred, and/or a recommended resolution.  Paragraph [0043] of Bhakta discloses based on this historical pattern, a rule that may be generated could be as follows: (1) compare the account number written on the deposit slip with known information about the depositing customer; (2) if the account numbers are identical, then proceed with normal check processing; (3) if the account numbers are different, then perform (one or more identified) resolution steps).

As to Claim 7, Bhakta-Vial-Billings discloses the transfer processing system of claim 6, wherein the notification includes a selectable option to accept the suggested correction (Paragraph [0058] of Bhakta discloses then the defect resolution system 105 may request permission or otherwise communicate to the banking system 101 the need for the specified change to the transaction information) and wherein the instructions further cause the transfer processing system to: 
receive an indication of a selection of the selectable option via the communications module (Paragraph [0058] of Bhakta discloses then the defect resolution system 105 may request permission or otherwise communicate to the banking system 101 the need for the specified change to the transaction information): and 
in response to receiving the indication of selection of the selectable option, process the transfer identified as a possible transfer failure using the suggested correction (Paragraph .

As to Claim 8, Bhakta-Vial-Billings discloses the transfer processing system of claim 7, wherein processing the transfer identified as a possible transfer failure using the suggested correction includes updating the bulk transfer file based on the suggested correction (Paragraph [0058] of Bhakta discloses the banking system 101 may make the specified change and may provide confirmation feedback to the defect resolution system 105 upon doing so. The defect resolution system 105 may, in response to the confirmation from the banking system 101, send another message to the third party confirming that the defect has been resolved and/or that the change to the transaction information has been made).

As to Claim 11, Bhakta discloses a computer-implemented method comprising: 
receiving a bulk transfer file from a remote device, the bulk transfer file defining a plurality of requested transfers associated with a database (Paragraph [0023] of Bhakta discloses financial transactions (and any defects associated with the financial transactions) may enter the banking system 101 through any of various channels, including but not limited to: mobile devices.  Paragraph [0034] of Bhakta discloses a batch of a plurality of transactions being presented to the banking system 101 may be received); 
classifying one or more of the requested transfers defined in the bulk transfer file as being likely to fail processing by passing the requested transfers defined in the bulk transfer file to a classifier trained to identify transfers likely to fail processing based on training data (Paragraph [0037] of Bhakta discloses the defect detection system 102 (for example) may retrieve some or all of the transaction information stored in data storage 104 (which may at least include any new transaction information recently stored yet not yet analyzed by the defect detection system 102). The defect detection system 102 may then analyze the retrieved transaction information to determine defect patterns), the training data including a plurality of prior requested transfers and associated completion indicators indicating the prior requested transfers that failed processing (Paragraph [0025] of Bhakta discloses to determine defect patterns, the defect detection system 102 may use predictive analytics, such as machine learning algorithms, that learn from accumulated transaction information history.  Paragraph [0040] of Bhakta discloses the defect detection system 102 may create classifiers and train on (for example, apply) the classifiers using the historical transaction information stored in data storage 104); and 
[after classifying, preparing a filtered listing of transfers, the filtered listing of transfers including the plurality of requested transfers not identified as likely to fail processing and excluding any of the plurality of requested transfers identified as likely to fail processing; and 
performing a batch processing operation on the filtered listing of transfers to complete the transfers identified in the filtered listing of transfers]
providing, in real time or near real time [upon completion of the upload of the bulk transfer file], a notification to the remote device including the plurality of requested transfers defined in the bulk transfer file identified as likely to fail processing (Paragraph [0070] of Bhakta discloses the timing of any defect-related messages to a customer.  The message may be sent in real time and/or immediately, such as in response to determining the defect)
receive an indication from the remote device and via the communications module that a transfer identified as likely to fail processing is believed to be correct (Paragraph [0055] of Bhakta discloses where the message is sent with the expectation of a response, the message might be, for instance: "This is to notify you that your recent deposit of check #XXX in the amount of $YYYY appears to have the following error: the account number indicated on the deposit slip of AAAAAAA should probably be BBBBBBB. Please respond with a text message of `change` if you would like us to make the correction." The above interactive example assumes that the message and the reply are in the form of text messages. However, the message and the reply may be in any type of message format desired. In other examples, more than once choice for responding may be provided, such as a plurality of user-selectable choices each for a different proposed resolution.  As understood by the examiner, the option is to respond with ‘change’ in order to make the suggested correction and as such the alternative would be to not make a change and have the transaction processed as is); 
process the transfer associated with the indication (Paragraph [0053] of Bhakta discloses if the process has moved instead from step 503 to step 504, then step 506 may be put on hold (for instance, not yet performed or completed) until an expected response is received from the service system 106 at step 505, and/or until a predetermined timeout period has expired); and 
upon determining that the transfer associated with the indication has successfully completed processing, add the transfer to further training data used to re-train the classifier, the further training data indicating that the transfer has completed processing, the further training data including only erroneously classified transfers (Paragraph [0038] of Bhakta discloses the defect detection system 102 may also use, for example, predictive analytics to create and/or modify classifiers, rules, and/or other information based on the determined defect patterns).
Bhakta does not explicitly disclose upon completion of the upload of the bulk transfer file.  
However, Vial discloses this.  Paragraph [0039] of Vial discloses this can occur real-time, i.e., as a user is entering data, or it can occur upon user request, e.g., by the user clicking a "check entries" button, or it can occur automatically upon user submission of a transaction for execution.  Paragraph [0044] of Vial discloses a user interface for providing indications of potential data input errors. In the example scenario 400, a user is presented, via a graphical user interface, with a plurality of transactions 402a-d for review. It can be seen in the figure that a transaction 402b is highlighted, whereas the other transactions 402a, 402c, 402d are not, indicating that a potential data input error was detected for transaction 402b. 
Examiner recites the same rationale to combine used for claim 1.
Bhakta does not explicitly disclose after classifying, preparing a filtered listing of transfers, the filtered listing of transfers including the plurality of requested transfers not identified as likely to fail processing and excluding any of the plurality of requested transfers identified as likely to fail processing; and performing a batch processing operation on the filtered listing of transfers to complete the transfers identified in the filtered listing of transfers.

Examiner recites the same rationale to combine used for claim 1.

As to Claim 12, Bhakta-Vial-Billings discloses the computer-implemented method of claim 11, further comprising: training the classifier to identify transfers likely to fail processing using the training data (Paragraph [0040] of Bhakta discloses the defect detection system 102 may create classifiers and train on (for example, apply) the classifiers using the historical transaction information stored in data storage 104).

As to Claim 14, Bhakta-Vial-Billings discloses the computer-implemented method of claim 11, wherein the classifier is configured to classify based on one or more of the following features: recipient account number format; recipient account number length; recipient account number; recipient jurisdiction; and recipient bank identifier (Paragraph [0024] of Bhakta discloses account number(s) involved in the financial transaction).

As to Claim 15, Bhakta-Vial-Billings discloses the computer-implemented method of claim 11, wherein the transfers represent payments (Paragraph [0024] of Bhakta discloses payee and payor information).

As to Claim 16, Bhakta-Vial-Billings discloses the computer-implemented method of claim 11, wherein the training data marks at least some of the past requested transfers with corrected data, the corrected data indicating a correction made to such transfers for successful processing and wherein the classifier is trained to determine a suggested correction for a transfer identified as likely to fail processing, and wherein the notification includes the determined suggested correction (Paragraph [0049] of Bhakta discloses the defect detection system 102 may provide a message indicating the defect, the financial transaction in which the defect occurred, and/or a recommended resolution.  Paragraph [0043] of Bhakta discloses based on this historical pattern, a rule that may be generated could be as follows: (1) compare the account number written on the deposit slip with known information about the depositing customer; (2) if the account numbers are identical, then proceed with normal check processing; (3) if the account numbers are different, then perform (one or more identified) resolution steps).

As to Claim 17, Bhakta-Vial-Billings discloses the computer-implemented method of claim 16, wherein the notification includes a selectable option to accept the suggested correction (Paragraph [0058] of Bhakta discloses then the defect resolution system 105 may request permission or otherwise communicate to the banking system 101 the need for the specified change to the transaction information) and wherein the method further includes: 
receiving an indication of a selection of the selectable option (Paragraph [0058] of Bhakta discloses then the defect resolution system 105 may request permission or otherwise communicate to the banking system 101 the need for the specified change to the transaction information); and 
in response to receiving the indication of selection of the selectable option, processing the transfer identified as a possible transfer failure using the suggested correction (Paragraph [0058] of Bhakta discloses the banking system 101 may make the specified change and may .

As to Claim 18, Bhakta-Vial-Billings discloses the computer-implemented method of claim 17, wherein processing the transfer identified as a possible transfer failure using the suggested correction includes updating the bulk transfer file based on the suggested correction (Paragraph [0058] of Bhakta discloses the banking system 101 may make the specified change and may provide confirmation feedback to the defect resolution system 105 upon doing so. The defect resolution system 105 may, in response to the confirmation from the banking system 101, send another message to the third party confirming that the defect has been resolved and/or that the change to the transaction information has been made).

As to Claim 19, Bhakta-Vial-Billings discloses the computer-implemented method of claim 11, wherein the bulk transfer file is received via an upload interface and wherein the upload interface is provided in a web interface and wherein the notification is provided in the web interface (Paragraph [0023] of Bhakta discloses financial transactions (and any defects associated with the financial transactions) may enter the banking system 101 through any of various channels, including but not limited to: mobile devices).

As to Claim 20, Bhakta discloses a non-transitory computer-readable storage medium storing instructions which, when executed by a processor of a computer system, cause the computer system to: 
receive a bulk transfer file from a remote device, the bulk transfer file defining a plurality of requested transfers associated with a database (Paragraph [0023] of Bhakta discloses financial transactions (and any defects associated with the financial transactions) may enter the banking system 101 through any of various channels, including but not limited to: mobile devices.  Paragraph [0034] of Bhakta discloses a batch of a plurality of transactions being presented to the banking system 101 may be received); 
classify one or more of the requested transfers defined in the bulk transfer file as being likely to fail processing by passing the requested transfers defined in the bulk transfer file to a classifier trained to identify transfers likely to fail processing based on training data (Paragraph [0037] of Bhakta discloses the defect detection system 102 (for example) may retrieve some or all of the transaction information stored in data storage 104 (which may at least include any new transaction information recently stored yet not yet analyzed by the defect detection system 102). The defect detection system 102 may then analyze the retrieved transaction information to determine defect patterns), the training data including a plurality of prior requested transfers and associated completion indicators indicating the prior requested transfers that failed processing (Paragraph [0025] of Bhakta discloses to determine defect patterns, the defect detection system 102 may use predictive analytics, such as machine learning algorithms, that learn from accumulated transaction information history.  Paragraph [0040] of Bhakta discloses the defect detection system 102 may create classifiers and train on ; and
[after classifying, prepare a filtered listing of transfers, the filtered listing of transfers including the plurality of requested transfers not identified as likely to fail processing and excluding any of the plurality of requested transfers identified as likely to fail processing; and 
perform a batch processing operation on the filtered listing of transfers to complete the transfers identified in the filtered listing of transfers] 
provide, in real time or near real time [upon completion of the upload of the bulk transfer file], a notification to the remote device including the plurality of requested transfers defined in the bulk transfer file identified as likely to fail processing (Paragraph [0070] of Bhakta discloses the timing of any defect-related messages to a customer.  The message may be sent in real time and/or immediately, such as in response to determining the defect)
receive an indication from the remote device and via the communications module that a transfer identified as likely to fail processing is believed to be correct (Paragraph [0055] of Bhakta discloses where the message is sent with the expectation of a response, the message might be, for instance: "This is to notify you that your recent deposit of check #XXX in the amount of $YYYY appears to have the following error: the account number indicated on the deposit slip of AAAAAAA should probably be BBBBBBB. Please respond with a text message of `change` if you would like us to make the correction." The above interactive example assumes that the message and the reply are in the form of text messages. However, the message and the reply may be in any type of message format desired. In other examples, more than once choice for responding may be provided, such as a plurality of user-selectable choices each for a different ; 
process the transfer associated with the indication (Paragraph [0053] of Bhakta discloses if the process has moved instead from step 503 to step 504, then step 506 may be put on hold (for instance, not yet performed or completed) until an expected response is received from the service system 106 at step 505, and/or until a predetermined timeout period has expired); and 
upon determining that the transfer associated with the indication has successfully completed processing, add the transfer to further training data used to re-train the classifier, the further training data indicating that the transfer has completed processing, the further training data including only erroneously classified transfers (Paragraph [0038] of Bhakta discloses the defect detection system 102 may also use, for example, predictive analytics to create and/or modify classifiers, rules, and/or other information based on the determined defect patterns).
Bhakta does not explicitly disclose upon completion of the upload of the bulk transfer file and including the plurality of requested transfers defined in the bulk transfer file and an indication of which of the plurality of requested transfers are likely to fail processing.  
However, Vial discloses this.  Paragraph [0039] of Vial discloses this can occur real-time, i.e., as a user is entering data, or it can occur upon user request, e.g., by the user clicking a "check entries" button, or it can occur automatically upon user submission of a transaction for execution.  Paragraph [0044] of Vial discloses a user interface for providing indications of potential data input errors. In the example scenario 400, a user is presented, via a graphical user interface, with a plurality of transactions 402a-d for review. It can be seen in the figure that a 
Examiner recites the same rationale to combine used for claim 1.
Bhakta does not explicitly disclose after classifying, prepare a filtered listing of transfers, the filtered listing of transfers including the plurality of requested transfers not identified as likely to fail processing and excluding any of the plurality of requested transfers identified as likely to fail processing; and perform a batch processing operation on the filtered listing of transfers to complete the transfers identified in the filtered listing of transfers.
	However, Billings discloses this.  Paragraph [0069] of Billings discloses the computing device (e.g., computing platform 308) may determine one or more rejected payment transactions in the plurality of payment transactions based on the data regarding payment transactions for the client account. For example, computing platform 308 may analyze and/or parse data regarding each of the plurality of payment transactions to identify one or more unrecoverable errors and/or one or more recoverable errors that may be repaired. The computing platform 308 may categorize each payment transaction that has at least one of an unrecoverable error or a recoverable error as a rejected payment transaction. That is, the computing platform 308 may store data associating each payment transaction that has an unrecoverable error or a recoverable error as a rejected payment transaction. At step 505, the computing device (e.g., computing platform 308) may exclude one or more transactions having unrecoverable errors. For example, the computing platform 308 may exclude one or more payment transactions with unrecoverable errors from the plurality of payment transactions, for purposes of creating one or more account entries, as illustrated below. At step 506, the computing device (e.g., computing platform 308) 
Examiner recites the same rationale to combine used for claim 1.

As to Claim 21, Bhakta-Vial-Billings discloses the transfer processing system of claim 1, wherein the notification includes a modified bulk transfer file that includes the plurality of requested transfers and the indication of which of the plurality of requested transfers are likely to fail processing (Paragraph [0044] of Vial discloses a user interface for providing indications of potential data input errors. In the example scenario 400, a user is presented, via a graphical user interface, with a plurality of transactions 402a-d for review. It can be seen in the figure that a transaction 402b is highlighted, whereas the other transactions 402a, 402c, 402d are not, indicating that a potential data input error was detected for transaction 402b.  Paragraph [0045] of Vial discloses transactions are imported from electronic front office platforms, such as Microsoft Excel).

As to Claim 22, Bhakta-Vial-Billings discloses the transfer processing system of claim 21, wherein the indication includes a score (Figure 4 of Vial discloses showing a probability of an error).

As to Claim 23, Bhakta-Vial-Billings discloses the transfer processing system of claim 1, wherein the notification includes a modified bulk transfer file that excludes the transfers identified in the filtered listing of transfers (Paragraph [0070] of Bhakta discloses the timing of any defect-related messages to a customer.  The message may be sent in real time and/or immediately, such as in response to determining the defect).

As to Claim 24, Bhakta-Vial-Billings discloses the transfer processing system of claim 23, wherein the filtered listing of transfers is sent for processing immediately after classifying and wherein the plurality of requested transfers identified as likely to fail processing are processed after the notification is sent and a reply is received from the remote device (Paragraph [0069] of Billings discloses the computing device (e.g., computing platform 308) may determine one or more rejected payment transactions in the plurality of payment transactions based on the data regarding payment transactions for the client account. For example, computing platform 308 may analyze and/or parse data regarding each of the plurality of payment transactions to identify one or more unrecoverable errors and/or one or more recoverable errors that may be repaired. The computing platform 308 may categorize each payment transaction that has at least one of an unrecoverable error or a recoverable error as a rejected payment transaction. That is, the computing platform 308 may store data associating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20200184487 - ADAPTIVE TRANSACTION PROCESSING SYSTEM - Paragraphs [0049], [0061] and [0075]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN S MAI/Primary Examiner, Art Unit 2456